Appellant sued appellee for a broker's commission, alleged to have accrued by reason of appellant finding a purchaser for a certain lot in Dallas listed with him, as agent, for sale, and which, it was alleged, appellee sold to the purchaser discovered by appellant, who was the procuring cause of the sale made.
The suit was upon an alleged express contract to pay a commission of 5 per cent. for effecting sale upon certain stipulated terms, and the allegations are insufficient to support a recovery upon any basis other than the alleged contract.
The proof was conflicting upon the issue of whether or not the contract was made and violated as alleged. The judgment of the court resolved this issue of fact against appellant.
The judgment upon the facts is conclusive of the issue, and we are not authorized to disturb it in the absence of some harmful error of procedure. No such error is disclosed by the record or pointed out in appellant's brief.
Accordingly, the judgment of the court below is affirmed.